11-2923-ag
         Li v. Holder
                                                                                       BIA
                                                                                  Nelson, IJ
                                                                               A089 253 378
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 6 th day of April, two thousand twelve.
 5
 6       PRESENT:
 7                JON O. NEWMAN,
 8                JOSEPH M. McLAUGHLIN,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       ZONGYOU LI,
14                Petitioner,
15
16                      v.                                      11-2923-ag
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23
24       FOR PETITIONER:               Charles Christophe, New York, New
25                                     York.
26
27       FOR RESPONDENT:               Tony West, Assistant Attorney
28                                     General; Linda S. Wernery, Assistant
29                                     Director; Theodore C. Hirt,
30                                     Attorney, Office of Immigration
31                                     Litigation, United States Department
32                                     of Justice, Washington D.C.
33
34
 1        UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5        Petitioner Zongyou Li, a native and citizen of the

 6   People’s Republic of China, seeks review of a June 30, 2011,

 7   decision of the BIA affirming the July 16, 2009, decision of

 8   Immigration Judge (“IJ”) Barbara A. Nelson, denying his

 9   application for asylum, withholding of removal, and relief

10   under the Convention Against Torture (“CAT”).     In re Zongyou

11   Li, No. A089 253 378 (B.I.A. June 30, 2011), aff’g No. A089

12   253 378 (Immig. Ct. N.Y. City July 16, 2009).     We assume the

13   parties’ familiarity with the underlying facts and

14   procedural history in this case.

15        We have reviewed both the IJ’s and BIA’s decisions “for

16   the sake of completeness.”     See Zaman v. Mukasey, 514 F.3d

17   233, 237 (2d Cir. 2008).     The applicable standards of review

18   are well-established.   See 8 U.S.C. § 1252(b)(4)(B); see

19   also Xiu Xia Lin v. Mukasey, 534 F.3d 162, 165-66 (2d Cir.

20   2008).

21   I.   Adverse Credibility

22        For asylum applications, such as Li’s, governed by the


                                     2
 1   REAL ID Act, the agency may,   “[c]onsidering the totality of

 2   the circumstances, . . . base a credibility determination on

 3   . . . the inherent plausibility of the applicant’s or

 4   witness’s account . . . [and] the internal consistency of

 5   each such statement . . . without regard to whether an

 6   inconsistency . . . goes to the heart of the applicant’s

 7   claim.”   8 U.S.C. § 1158(b)(1)(B)(iii); see Xiu Xia Lin, 534

 8   F.3d at 165-66.   We “defer therefore to an IJ’s credibility

 9   determination unless, from the totality of the

10   circumstances, it is plain that no reasonable fact-finder

11   could make such an adverse credibility ruling.”     Xiu Xia

12   Lin, 534 F.3d at 167.    In making a finding that an

13   applicant’s claim is inherently implausible, the agency is

14   not required to “explain in precise detail what made each

15   identified act implausible.”   See Wensheng Yan v. Mukasey,

16   509 F.3d 63, 67 (2d Cir. 2007).    Rather, if “the reasons for

17   [the IJ’s] incredulity are evident,” the implausibility

18   finding is supported by substantial evidence.     See id.

19        The agency’s adverse credibility determination was

20   reasonably based on the implausibility of Li’s testimony

21   that he could not support his family because he lost his job

22   and his wife was demoted, while he was able to pay for


                                    3
 1   travel to the United States on two occasions, as well as his

 2   testimony that he returned to China following his first trip

 3   to the United States, despite that he allegedly feared

 4   persecution based on his violation of the family planning

 5   policy.   See Kone v. Holder, 596 F.3d 141, 150-51 (2d Cir.

 6   2010); Wensheng Yan, 509 F.3d at 67.    These findings provide

 7   support for the agency’s credibility determination, and the

 8   agency was not required to credit Li’s explanations for the

 9   inconsistencies.    See Majidi v. Gonzales, 430 F.3d 77, 81

10   (2d Cir. 2005).

11   II. Burden Finding

12       Even assuming Li’s credibility and that Li engaged in

13   “other resistance” to Chinese family planning policy, the

14   agency reasonably found that Li failed to establish past

15   persecution or a well-founded fear of future harm.     We have

16   held that “minor bruising from an altercation with family

17   planning officials, which required no formal medical

18   attention and had no lasting physical effect” did not amount

19   to persecution.    See Jian Qiu Liu v. Holder, 632 F.3d 820,

20   822 (2d Cir. 2011).   Although a minor injury may rise to the

21   level of persecution when inflicted in the context of

22   detention, see Beskovic v. Gonzales, 467 F.3d 223, 226 (2d

23   Cir. 2006), the BIA’s conclusion that Li’s mistreatment did

                                    4
 1   not rise to the level of persecution is reasonable as the

 2   lightbulb burns he suffered required no formal medical

 3   attention, and occurred during a brief period of detention

 4   at his place of employment.   Moreover, because Li did not

 5   produce any evidence that his wife underwent an abortion

 6   procedure, and, significantly, neither his wife’s, mother’s,

 7   nor colleague’s affidavits state that she underwent an

 8   abortion, and because the agency reasonably rejected Li’s

 9   argument that his affidavits can be read in the context of

10   his overall testimony to refer to his wife’s abortion, see

11   Majidi, 430 F.3d at 81, the agency did not err in concluding

12   that Li had failed to carry his burden of demonstrating past

13   persecution, see Diallo v. INS, 232 F.3d 279, 285 (2d Cir.

14   2000).

15        As the agency’s finding that Li did not establish past

16   persecution obviates any presumption of a well-founded fear

17   of persecution, see 8 C.F.R. § 1208.13(b)(1), and as Li has

18   failed to allege any additional basis for his fear of future

19   persecution, the agency did not err in denying his asylum

20   claim, see Jian Xing Huang v. INS, 421 F.3d 125, 129 (2d

21   Cir. 2005).   Because the agency did not err in concluding

22   that Li failed to establish past persecution or a well-

23   founded fear of persecution if returned to China, it did not

                                   5
 1   err in similarly denying his application for withholding of

 2   removal and CAT relief insofar as these claims shared the

 3   same factual predicate.   See Paul v. Gonzales, 444 F.3d 148,

 4   156 (2d Cir. 2006) (withholding of removal); Xue Hong Yang

 5   v. U.S. Dep’t of Justice, 426 F.3d 520, 523 (2d Cir. 2005)

 6   (CAT).

 7       For the foregoing reasons, the petition for review is

 8   DENIED.   As we have completed our review, any stay of

 9   removal that the Court previously granted in this petition

10   is VACATED, and any pending motion for a stay of removal in

11   this petition is DISMISSED as moot.    Any pending request for

12   oral argument in this petition is DENIED in accordance with

13   Federal Rule of Appellate Procedure 34(a)(2), and Second

14   Circuit Local Rule 34.1(b).

15                                 FOR THE COURT:
16                                 Catherine O’Hagan Wolfe, Clerk
17
18




                                    6